DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 03/16/2022.  The arguments set forth are addressed herein below.  Claims 1-10 remain pending, no Claims have newly added, and no Claims have been currently canceled.  Currently, Claims 1 and 9-10 have been amended.  No new matter appears to have been entered.
The amendments to the specification and claims 9-10 are sufficient to overcome the corresponding objection to the specification and the 35 USC 112 rejections.  The objection and 35 USC 112 rejections have been withdrawn.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  the last two lines of claims 9 and 10 state, “the specified area as a second game area used in a second game different from the first game”.  However, these lines, similar to those of claim 1, should state, “the specified area as a second game area used in the second game .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite the limitation "after terminating the second game, initiating, with the processing unit, a second game different from the first game…" in the newly added portion of limitation 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yamashita et al. (US 2011/0244937 A1) (henceforth, “Yamashita”).
Regarding claims 1, 9, and 10, Yamashita teaches a method, a program, and a game apparatus, comprising:
a display unit including a display screen (e.g., portable game device 1400 in Fig. 1 and Para. 99); and
a processing unit (e.g., control unit 1450 in Fig. 1 and Para. 99) configured to:
cause a plurality of objects to be displayed on the display screen of the display unit (e.g., question array model 20 is an array model formed by adjacently disposing a plurality of polygons in Fig. 2 and Para. 111),
change, in a case in which at least one object of the plurality of objects is operated by a player in a first game, a display form of one or more objects including at least the operated object and specify an area corresponding to the one or more objects (e.g., the player determines the starting point by touching one square of the question array model 20 in which the first character of the character string is considered to be displayed and a starting point indicator 30 is displayed corresponding to the square touched by the player in Para. 114 and Fig. 3(1)), and
after terminating the first game, initiate a second game different from the first game (e.g., the player touches the answer completion button 16 and answer character string is initiated in Para. 117-118 and Fig. 3(3) and Fig. 4(1)), and display, in a case in which a first condition related to the first game is satisfied (e.g., when the player has determined that the player has reached the square in which the final character of the character string is considered to be displayed in Para. 117), the specified area as a second game area used in the second game (e.g., FIG. 4 is a view showing an example of a clear effect image according to this embodiment that is displayed when the answer is right and as shown in FIG. 4 (see (1)), game screen W10), a flame (moving object 34) appears from the starting point end of the route indicator 32 in Para. 119).
Regarding claim 2, Yamashita teaches the first condition is satisfied when a number of designations of the object by the player reaches a predetermined number (e.g., when the player has determined that the player has reached the square in which the final character of the character string is considered to be displayed, such as, all the letters in a 3x3 matrix in Para. 117).
Regarding claim 3, Yamashita teaches the second game area is adjacent to another second game area, the processing unit is configured to integrate the adjacent two second game areas into one second game area (e.g., a flame (moving object 34) appears from the starting point end of the route indicator 32, connects adjacent second game areas in Para. 119 and Fig. 4(1)), and the first condition is satisfied when at least one second game area includes a predetermined position used in the second game (e.g., in Fig. 3 a route indicator 32 sequentially extends from the starting point square so that the route indicator 32 connects the squares sequentially touched by the player and in FIG. 4 is a view showing an example of a clear effect image according to this embodiment that is displayed when the answer is right in Para. 117 and Para. 119).
Regarding claim 4, Yamashita teaches changing of the display form of the operated object includes deleting the operated object from the display screen (e.g., letter in upper left of matrix is changed in display state (i.e., deleted) in Para. 119 and Fig. 4(1)).
Regarding claim 5, Yamashita teaches the processing unit is configured to perform display control such that an object adjacent to the deleted object in a predetermined direction among the plurality of objects is automatically moved to a position of the deleted object in the display screen (e.g., fuse (object adjacent to deleted letter) automatically burns and moves through the deleted letters in Fig. 4 and Para. 119).
Regarding claim 6, Yamashita teaches the processing unit is configured to delete an object satisfying a second condition as the adjacent object is moved from the display screen, and is configured to display an area corresponding to the deleted object as the second game area (e.g., fuse moves through and burns all correct letters in Para. 119 and Fig. 4).
Regarding claim 7, Yamashita teaches the object satisfying the second condition is deleted from the display screen as the deleted object is automatically moved, and a predetermined parameter value is increased according to the number of times that the second condition is satisfied consecutively (e.g., burned matrix is removed revealing treasure (i.e., a predetermined value) in Para. 119-120 and Fig. 4).
Regarding claim 8, Yamashita teaches an attribute is associated with each of the plurality of objects (e.g., ., burned matrix is removed revealing treasure (i.e., a predetermined value) in Para. 119-120 and Fig. 4), and in a case in which a third condition relating to the predetermined parameter value is satisfied, the predetermined attribute is changed to another attribute for an object associated with a predetermined attribute displayed on the display screen (e.g., when the player has touched the advance operation button 38, a new question character string is selected (i.e., changing to another attribute), and the game screen W2 is displayed in Para. 121).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-10 have been considered but are moot in view of the new ground(s) of rejection.  A new reference (Yamashita) has been applied to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715